Case 1:16-cv-03256-WTL-MPB Document 68 Filed 12/11/18 Page 1 of 1 PageID #: 1053



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 KING SHENG CO., LTD, et al.,                          )
                                                       )
    Plaintiffs,                                        )
                                                       )
        vs.                                            ) Cause No. 1:16-cv-3256-WTL-MPB
                                                       )
 HOLLYWOOD ENGINEERING, INC.,                          )
                                                       )
    Defendant.                                         )


                       ENTRY ADMINISTRATIVELY CLOSING CASE

        On February 8, 2018, this cause was stayed pending reexamination by the United States

 Patent and Trademark Office. See Dkt. No. 67. The Clerk is now directed to administratively

 close this case, subject to being reopened upon motion by either party.

 SO ORDERED: 12/11/2018




 Copies to all counsel of record via electronic notification
